Citation Nr: 1536206	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-25 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for skin cancer and sleep apnea have been raised by the record in a July 2015 statement, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has posttraumatic stress disorder (PTSD) that is caused by or related to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b)  (West 2002).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).  

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166   (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.



Facts and Analysis
	
The Veteran contends that his in-service stressors during his period of service in Iraq caused his PTSD.  The Veteran's DD214 confirms that he served in Southwest Asia from November 1990 to June 1991.  In September 2009 correspondence, the Veteran discussed experiencing grenade attacks and attacks with exploding devices, as well as seeing and smelling dead bodies that had been burned.  Correspondence from later that month recounted his trouble remembering the smell of burning bodies that he witnessed in Iraq.  In November 2009 correspondence, the Veteran related his experiences in Iraq smelling human flesh and hair burning, and seeing dead bodies.  He also stated that he received incoming mortar rounds, and feared that one of these rounds would strike the fuel he and others were transporting and cause them to become blown to pieces.  He also related his experience stopping on the road and being engulfed by a large group of Iraqi people, such that he and his fellow service members had to threaten to open fire to cause them to leave.  A March 2010 lay statement from fellow service member P.A. corroborated the Veteran's statements of experiencing incoming mortar rounds, smelling dead bodies, and seeing dead soldiers.  The stressors described by the Veteran and his fellow service member are such that they experienced, witnessed, or were confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, meaning that these stressors constitute fear of hostile military and terrorist activity.  The Veteran's testimony of experiencing these stressors while transporting fuel is consistent with the terms and conditions of his service, particularly his military occupational specialty (MOS) of motor transport.  Therefore, the Veteran's lay testimony is sufficient to demonstrate that the stressors occurred.  38 C.F.R. § 3.304(f).  

An April 2009 VA treatment note found that the Veteran appeared to have PTSD as a result of his military service, and referred him for further evaluation.  A lengthy September 2009 evaluation, including discussion of the Veteran's in-service stressors, resulted in a diagnosis of chronic PTSD.  The evaluation noted that the Veteran's PTSD symptoms included both nightmares and flashbacks related to his experiences in the Persian Gulf and Iraq, and that flashbacks were triggered by the smell of burning petroleum or burning hair, as well as loud noises, and the sight of cut or loose hair.  The Veteran continued to seek treatment for his PTSD with discussion of his experiences in Iraq in October 2009.  

In November 2012, the Veteran's VA treatment records stated that although the Veteran was diagnosed with PTSD in the past, he did not appear to meet the full criteria for PTSD at the time of treatment note.  The treating psychologist explained that the symptoms the Veteran was experiencing in November 2012 were relatively mild, and did not cause clinically significant impairment in the Veteran's social or occupational functioning.  As a result, the Veteran was assigned a GAF score of 60, and diagnosed with anxiety disorder and depressive disorder, but not PTSD.  The treatment records reflect that the Veteran's condition continued to improve such that the final treatment note, in January 2013, indicated no mental health diagnosis or condition.  

A VA examination was completed in May 2013.  The examiner addressed the Veteran's reported stressors of smelling burnt flesh and hair in Iraq, seeing charred bodies, receiving incoming mortars and small arms fire, and experiencing a large group of Iraqis coming towards him and fellow service members such that they thought they were going to be attacked.  The examiner found that all of these stressors were adequate to support the diagnosis of PTSD, and were related to the Veteran's fear of hostile military or terrorist activity.  The examiner stated that while the Veteran's claimed stressors were adequate to support a diagnosis of PTSD, the Veteran did not currently meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner wrote that the Veteran's current symptoms were more consistent with a diagnosis of Adjustment Disorder with depression and anxiety, which was related to everyday stressors and problems with his supervisor.  The examiner opined that the Veteran's reported vivid memories, nightmares, avoidance behaviors, and irritability were sub-clinical and did not appear to have disrupted his social or occupational functioning in any significant way.  Therefore, the examiner concluded that it is less likely than not that the Veteran's current symptoms were directly related to or incurred during military service.  The Veteran's chief complaints at that time, as per the examiner, were related to his supervisor and "moody wife."  

Although the examiner and VA treatment records reflect that the Veteran's condition improved such that he did not meet the criteria for a PTSD in 2012 and 2013, the requirement for a current disability can be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this case, the Veteran brought his claim in August 2009.  Therefore, the diagnosis of PTSD in September 2009 constitutes a current disability for the purpose of service connection.  The diagnosis is presumed to have been made in accordance with the applicable DSM criteria.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The VA examination reflects that the Veteran's in-service stressors are adequate to support a diagnosis of PTSD, and that they are related to fear of hostile military or terrorist activity.  These stressors were also discussed in the September 2009 evaluation, and although the evaluator did not specifically opine about the etiology of the Veteran's PTSD, the most reasonable interpretation of the evaluation is that these in-service stressors were the basis of the PTSD diagnosis.  The Board particularly notes that this evaluation was conducted in response to the April 2009 treatment note that the Veteran appeared to have PTSD due to his military service.  In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Affording the Veteran the benefit of the doubt, it is at least as likely as not that the Veteran's 2009 PTSD was caused by his in-service stressors, which the VA examiner explained are sufficient to support a PTSD diagnosis.  Therefore, the evidence is at least in equipoise, and service connection for PTSD is granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


